Citation Nr: 1425148	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  11-23 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs National Cemetery Administration 
in Clarksville, Tennessee



THE ISSUE

Entitlement to a Government-furnished headstone or grave marker for the Veteran.



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran served on active duty from September 1917 to June 1919.  He died in 1924, and the appellant is his next-of-kin.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision of the VA National Cemetery Administration, Memorial Programs Service Processing Site, in Clarksville, Tennessee.


FINDINGS OF FACT

1.  The Veteran served in World War I and died in 1924. 

2.  The Veteran is buried in a private cemetery (Haw Orchard Cemetery) and his grave is currently marked with a privately purchased headstone/grave marker.


CONCLUSION OF LAW

The criteria for basic eligibility for a Government-furnished headstone or grave marker for the Veteran have not been met.  38 U.S.C.A. § 2306 (West 2002); 38 C.F.R. § 38.631 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.159, and 3.326(a).  The United States Court of Appeals for Veterans Claims (the Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law). 

In addition, the VA General Counsel has held that VA is not required under 38 U.S.C.A. § 5103(a) to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  VAOPGCPREC 5-04 (2004).  Because the claim at issue is limited to statutory interpretation, the notice provisions of VCAA do not apply.  Accordingly, there is no prejudice toward the appellant in proceeding with the adjudication of the claim and no further need to discuss VCAA duties. 

In April 2011, the appellant filed a VA Form 40-1330, Application for Standard Government Headstone or Marker, and indicated that he was the Veteran's next-of-kin.  The application reflects that the Veteran had served in the Army, had died in 1924, and was buried at Haw Orchard Cemetery in Grayson County, Virginia (a search for the Veteran on the website, www.findagrave.com, confirms that he is buried in a private cemetery).  Moreover, the Veteran's grave was marked with a privately purchased marker.  Additional documents were also received with the application:  War History Commission, State of Virginia, Military Service Record, indicating that the Veteran served in the Army from September 1917 to June 1919 (the dates as shown on the copies provided are nearly illegible, and there is no indication as to the character of the Veteran's discharge); and State of Tennessee, Bureau of Vital Statistics, Certificate of Death, indicating that the Veteran died in December 1924.  

The appellant contends that the Veteran, his grandfather, served overseas during World War I, and was entitled to a Government-furnished grave marker.  He requests a permanent grave marker be placed on his grandfather's grave in recognition of his military service to the United States. 

Any person classified as a "veteran" is eligible for burial in a national cemetery.  38 U.S.C.A. § 2402 (West 2002); 38 C.F.R. § 38.620(a) (2013).  A veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2013). 

VA is authorized to furnish a headstone or marker allowance for unmarked graves under 38 U.S.C.A. § 2306 and 38 C.F.R. §§ 38.630-38.633.  Pursuant to 38 U.S.C.A. § 2306(a), the Secretary shall furnish, when requested, appropriate Government headstones or markers at the expense of the United States for the unmarked graves of the following:  (1) any individual buried in a national cemetery or in a post cemetery; (2) any individual eligible for burial in a national cemetery (but not buried there) except for those persons or classes of persons enumerated in section 2402(4), (5), and (6) of this title; (3) Soldiers of the Union and Confederate Armies of the Civil War; (4) any individual described in section 2402(5) of this title who is buried in a veteran's cemetery owned by a State; and (5) any individual who at the time of death was entitled to retired pay under chapter 1223 of title 10 [10 U.S.C. §§ 12731 et seq.] or would have been entitled to retired pay under that chapter but for the fact that the person was under 60 years of age. 

Historically, in December 2001, Congress passed the Veterans' Education and Benefits Expansion Act of 2001, Public Law 107-103.  Prior to the passage of this Act, VA was restricted from furnishing a marker for an already marked grave.  However, Section 2306 of Title 38, United States Code, was amended pursuant to Public Law 107-103, Title V, Section 502, by adding subsection (d)(1), which established a five-year pilot program that directed VA to furnish an appropriate headstone or marker for the graves of eligible veterans buried in private cemeteries, regardless of whether the grave was already marked with a privately purchased marker.  This amendment was specifically noted to apply with respect to markers for the graves of individuals who died on or after the date of the law's enactment, which was December 27, 2001.  It was further indicated that the authority to furnish such a marker expired on December 31, 2006.  Under the Dr. James Allen Veteran Vision Equity Act of 2007, Public Law 110-157, however, Section 2306(d) was amended again, and the authority to provide a Government-furnished headstone or marker for privately marked graves of eligible veterans interred in private cemeteries became permanent.  Furthermore, Section 203(b) of Public Law 110-157 made the second marker benefit retroactive to November 1, 1990, and allowed VA to provide a headstone or marker for the graves of individuals who died on or after that date, regardless of whether the grave was already marked with a privately-purchased headstone or marker. 

Accordingly, as the law currently stands, under 38 U.S.C.A. § 2306(d), the Secretary shall furnish, when requested, an appropriate Government headstone or marker at the expense of the United States for the grave of an individual described in paragraph (2) or (5) of subsection (a) who is buried in a private cemetery, notwithstanding that the grave is marked by a headstone or marker furnished at private expense.  Such a headstone or marker may be furnished only if the individual making the request for the Government headstone or marker certifies to the Secretary that the headstone or marker will be placed on the grave for which the headstone or marker is requested, or, if placement on the grave is impossible or impracticable, as close as possible to the grave within the grounds of the cemetery in which the grave is located.  

Pursuant to the corresponding regulatory provisions of 38 C.F.R. § 38.631(a) and (b), VA will furnish an appropriate Government headstone or marker for the grave of a decedent who (1) died on or after November 1, 1990; (2) is buried in a private cemetery; and (3) was eligible for burial in a national cemetery but is not an individual described in 38 U.S.C. § 2402(4), (5), or (6), but only if the individual requesting the headstone or marker certifies on VA Form 40-1330 that it will be placed on the grave for which it is requested or, if placement on the grave is impossible or impracticable, as close to the grave as possible within the grounds of the private cemetery where the grave is located.  38 C.F.R. § 38.631(a), (b) (2013). 

It is not disputed that the Veteran in this case appears eligible for burial in a national cemetery (assuming his discharge was under conditions other than dishonorable), and that he was instead buried in a private cemetery.  Of particular note, however, is that the Veteran died in 1924, which is nearly 65 years prior to the delimiting date of November 1, 1990 for a second headstone/grave marker.  As such, the Board finds that eligibility for a Government-furnished headstone or grave marker under the criteria set forth in 38 U.S.C.A. § 2306 and 38 C.F.R. § 38.631 has not been established in this case. 

The Board acknowledges the sympathetic nature of the assertions of the appellant submitted in favor of the present appeal.  To honor and memorialize our Nation's veterans is central to the mission of VA, and the appellant's request for a marker identifying his grandfather as a veteran is understandable and laudable.  The appellant has also noted in a September 2011 statement that in the same cemetery in which the Veteran is buried, there are almost a dozen gravesites with both military and family markers where the deceased had died before November 1, 1990.  It is not in the Board's jurisdiction to address the circumstances under which purportedly Government-furnished headstones or grave markers have been obtained for the burial plots of other deceased veterans.  As pertaining to the current matter at hand, the Board is bound by the law and without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992).  

In sum, the applicable law states that if a veteran is buried in a private cemetery and the grave is already marked by a headstone or marker furnished at private expense, then VA can furnish another Government headstone or marker for the grave of the veteran only if the decedent died on or after November 1, 1990.  38 U.S.C.A. § 2306(d); 38 C.F.R. § 38.631(a), (b).  After considering the evidence, the Board finds that because the Veteran's death was prior to the date authorized by law, the VA may not provide a Government-issued headstone or grave marker to the appellant for placement on the Veteran's grave.  Therefore, the appellant's claim is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to a Government-furnished headstone or grave marker for the Veteran is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


